DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sound source”, “an operating portion”, and “a controller” in claims 21-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “an operating portion” in interpreted as described in Paragraph 0031, Fig.1, #6, and “a controller” is interpreted as described in Paragraph 0033 as Vehicle controller includes clock, i.e. a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 21, 24, 25, 33, and 36, the applicant claims the limitation “vehicle capable” and “portion capable”. The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed. The term capable does not impose that the steps must be performed. It is not clear to the examiner whether the limitations recited after the term capable are required to be performed or not. Accordingly, the metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
Claims 22-32, 34-35, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 21, 33, and 36 and for failing to cure the deficiencies listed above.
Claim limitation “a sound source” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear to the examiner which structure in the specification corresponds to the sound source, is it the speakers, the sound memory or any other structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-27, and 31-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bai et al US 2009/0066499 A1 (hence Bai).
In re claim 21, Bai discloses external sound generating system and method are provided that can be used to generate an external sound for quiet vehicles such as hybrid vehicle, an electric motor vehicle or a fuel cell vehicle (Abstract) and teaches the following:
A vehicle capable of running with electrical power comprising: an electric motor configured to drive the vehicle (Abstract); a sound source configured to generate sound in the rear of the vehicle (Paragraph 0016); an operating portion for operation of the vehicle (Paragraph 0018); and a controller configured to have the sound source generate the sound in reverse travel of the vehicle according to the operating portion (Paragraph 0021-0022)
In re claim 22, Bai teaches the following:
The vehicle according to claim 21, wherein the operating portion is for selective operation of the vehicle for the reverse travel, wherein the sound source is configured to generate the sound outside the vehicle for pedestrians to hear the vehicle and the sound source includes a sounding unit configured to generate the sound for one of the pedestrians behind the vehicle, and wherein the controller is configured to have the sounding unit generate the sound for the pedestrians behind the vehicle to hear the vehicle traveling in reverse according to the operating portion (Paragraphs 0018 and 0021-0022)
In re claim 23, Bai teaches the following:
The vehicle according to claim 22, wherein the controller is configured to have the sounding unit generate the sound when the operating portion is operated to select the reverse travel (Paragraphs 0021-0022)
In re claim 24, Bai teaches the following:
The vehicle according to claim 22, wherein the operating portion is further capable of selective operation of the vehicle for forward travel of the vehicle, and wherein the controller is further configured to reduce or mute the sound when the operating portion is operated to select the forward travel (Paragraph 0022)
In re claim 25, Bai teaches the following:
The vehicle according to claim 22, wherein the sound source further includes a second sounding unit configured to generate the sound for one of the pedestrians in front of the vehicle, wherein the operating portion is further capable of selective operation of the vehicle for forward travel of the vehicle, and wherein the controller is further configured to have the second sounding unit generate the sound for the pedestrians in front of the vehicle to hear the vehicle traveling in forward according to the operating portion (Paragraph 0022)
In re claim 26, Bai teaches the following:
The vehicle according to claim 25, wherein the controller is configured to have the second sounding unit generate the sound when the operating portion is operated to select the forward travel (Paragraph 0022)
In re claim 27, Bai teaches the following:
The vehicle according to claim 25, wherein the controller is further configured to reduce or mute the second sounding unit when the operating portion is operated to select the reverse travel (Paragraph 0022)
In re claim 31, Bai teaches the following:
The vehicle according to claim 22, wherein the sound source includes a plurality of sounding units configured to generate the sound for the one of the pedestrians to hear the vehicle regardless of the location of the one of the pedestrians, behind the vehicle or in front of the vehicle or on one side of the vehicle (Paragraph 0022)
In re claim 32, Bai teaches the following:
The vehicle according to claim 31, wherein the controller is configured to change balance of the generated sound among the plurality of sounding units or to mute at least one of the third and fourth sounding units in accordance with operating portion (Paragraph 0022)
In re claim 33, Bai teaches the following:
A vehicle capable of running with electrical power comprising: an electric motor configured to drive the vehicle; a sound source configured to generate sound, the sound source including a plurality of sounding units; and a controller configured to change balance of the generated sound among the plurality of sounding units (Abstract, Paragraphs 0016, 0018, and 0021-0022)
In re claim 34, Bai teaches the following:
The vehicle according to claim 33 further comprising an operating portion for controlling travel of the vehicle, wherein the controller is configured to change the balance of the generated sound among the plurality of sounding units in accordance with the operating portion (Paragraph 0022)
In re claim 35, Bai teaches the following:
The vehicle according to claim 34 wherein the controller is configured to change the balance of the generated sound according to left turn or right turn of the vehicle (Paragraph 0022)
In re claim 36, Bai teaches the following:
A vehicle capable of running with electrical power comprising: an electric motor configured to drive the vehicle; a sound source configured to generate sound outside the vehicle for a pedestrian to hear the vehicle; an operating portion; and a controller configured to have the sound source generate the sound for the pedestrian to hear the vehicle in response to operation of the operating portion (Abstract, Paragraphs 0016, 0018, and 0021-0022)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai in view of Yamaki et al US 2003/0227376 A1 (hence Yamaki).
In re claims 28 and 37, Bai discloses the structural elements of the claimed inventions as recited with respect to claims 21, and 36 but doesn’t explicitly teach the following:
a blinker operating portion, wherein the sound source further includes a third sounding unit configured to generate the sound for one of the pedestrians on one side of the vehicle, and wherein the controller is further configured to have the third sounding unit generate the sound for the pedestrians on one side of the vehicle to hear the vehicle when the blinker operating portion is operated
Nevertheless, Yamaki discloses generating sound to auditorily inform activation of vehicular operator devices that can be activated in at least two directions or symmetrically opposite directions (Paragraph 0001) and teaches the following:
a blinker operating portion, wherein the sound source further includes a third sounding unit configured to generate the sound for one of the pedestrians on one side of the vehicle, and wherein the controller is further configured to have the third sounding unit generate the sound for the pedestrians on one side of the vehicle to hear the vehicle when the blinker operating portion is operated (Fig.3, and Paragraphs 0024-0025)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Bai reference to include detecting a current operational state or position of the winker switch, as taught by Yamaki, in order to provide an improved informing sound generation method, apparatus and computer program which can generate sound for informing a vehicle driver's intention and/or a traveling direction of a vehicle in such a manner as that a pedestrian and/or the like can readily recognize, practically through intuition, the driver's intention and/or traveling direction (Yamaki, Paragraph 0004).
In re claim 29, the combination of Bai and Yamaki discloses the claimed invention including wherein the third sounding unit is for one of the pedestrians on left side of the vehicle, wherein the sound source further includes a fourth sounding unit configured to generate the sound for one of the pedestrians on right side of the vehicle, and wherein the controller is further configured to have the fourth sounding unit generate the sound for the pedestrians on the right side of the vehicle to hear the vehicle (Bai, Paragraph 0022) when the blinker operating portion is operated to the right (Yamaki, Fig.3, and Paragraphs 0024-0025). The motivation to combine has been provided supra.
In re claim 30, the combination of Bai and Yamaki discloses the claimed invention including the controller is configured to change balance of the generated sound between the third and fourth sounding units or to mute one of the third and fourth sounding units (Bai, Paragraph 0022) in accordance with the blinker operating portion (Yamaki, Fig.3, and Paragraphs 0024-0025). The motivation to combine has been provided supra.
In re claim 38, Yamaki teaches the following:
the controller is configured to have the sound source generate the sound as audible indication in cooperation with the visible indication by means of blinking for the pedestrian on one side of the vehicle to note the vehicle (Fig.3, and Paragraphs 0024-0025) The motivation to combine has been provided supra.
In re claim 39, the combination of Bai and Yamaki discloses the claimed invention including wherein the sound source includes a first sounding unit configured to generate the sound for the pedestrians on left side of the vehicle and a second sounding unit configured to generate the sound for another pedestrian on right side of the vehicle, and wherein the controller is configured to have one of the first and second sounding units generate the sound for the pedestrians on the left or right side of the vehicle to hear the vehicle (Bai, Paragraph 0022) according to the blinker operating portion (Yamaki, Fig.3, and Paragraphs 0024-0025) The motivation to combine has been provided supra.
In re claim 40, the combination of Bai and Yamaki discloses the claimed invention including wherein the controller is configured to change balance of the generated sound between the first and second sounding units or to mute one of the first and second sounding units (Bai, Paragraph 0022) in accordance with the blinker operating portion (Yamaki, Fig.3, and Paragraphs 0024-0025) The motivation to combine has been provided supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koike et al US 5,635,903 discloses a simulated sound generator for use in an electric vehicle, that generates artificial sounds which are similar to sounds generated by gasoline-powered automobiles at the time they start, run and are accelerated and decelerated, taking ambient noises into account.
Yasushi et al US 2005/0175186 A1 discloses technology for generating a dummy sound of an engine of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669